DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.

Response to Arguments

Applicants' arguments, filed January 3, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants traverse the art rejections on the grounds that the rationale set forth by the Examiner of using a hydroxyl terminated PAMAM (polyamidoamine) dendrimer to reduce cytotoxicity compared to an amine terminated PAMAM dendrimer is inconsistent with the disclosures of the two different primary references, Bi et al. and Sheardown et al. The PAMAM component in Bi does not contain any terminal amine or hydroxyl groups while that in Sheardown is aldehyde terminated. There is no motivation to modify either reference based Sadekar as alleged because the comments about cytotoxicity do not apply to the dendrimers in either Bi or Sheardown. It is also unclear how or why one would have modified their disclosures as proposed to arrive at the present claims that also require photo-crosslinkable groups. The materials of Bi and Sheardown are biomaterials while Sadekar relates to dendrimer cytotoxicity in the context of oral or intravenous administration, with no suggestion that oral or intravenous administration is relevant to the tissue like structures of Bu or the contact lenses of Sheardown. 
These arguments are unpersuasive. Prior art is relevant for all that is taught in the reference and nowhere does Bi teach that each and every terminal surface group must be reacted. A G5 dendrimer has 128 surface groups and even for the example cited by Applicants, each dendrimer would, on average, have about 18 unreacted terminal surface groups. Bi states the non-toxic nature of PAMAM dendrimers is one of the features that make them attractive for use in nanoscale materials (¶ bridging p 673 and 674) and low toxicity is also a merit of hydrogel systems (p 670, ¶ 2) with live cell staining and cell viability assays being performed on the prepared materials after seeding with cells (p 673). Taken together, the person of ordinary skill in the art would understand that even if the biomaterials were not implanted in a subject, potential toxicity to cells would be an important consideration for the materials used for implantation in a subject. Such an artisan would reasonably expect that the overall toxicity of the material could be further lowered based on the teachings of Sadekar if any unreacted surface terminal groups of the dendrimer used were hydroxyl groups rather than amine groups as in Bi. As to Sheardown, contact lens are only one possible product for use in biological environments that is disclosed (e.g., abstract). The polymers that can be used in Sheardown are those that are biocompatible and suitable for use with living tissues which will not be toxic or otherwise unsuitable for such use and exemplifies polymers that can be used in contact lens, pacemaker leads and intraocular lens (col 2, ln 60 onward). These materials will be in contact with living tissues both in vitro and in vivo (col 2, ln 62). Aldehyde-terminated PAMAM dendrimers is one in a list suitable dendrimer cores that can be used (col 3, ln 33 – 38). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. The person of ordinary skill in the art would consider the suitability of the materials to contact living tissue given these statements, rendering obvious the use of PAMAM-OH dendrimer in light of the teachings of Sadekar et al. The large number of surface groups available on dendrimers allows for attachment of multiple ligands of the same functionality and attachment of ligands with different functionalities. It is the teachings of Wallace et al. that render obvious the required presence of photo-crosslinkable groups as the presence of such groups will allow for crosslinking at the desired time by application of radiation of the appropriate wavelength as the crosslinking reaction will not start immediately when the various ingredients are combined. Thus, one of one skill in the art would be motivated to use at least some of the surface groups of a PAMAM-OH dendrimer for the attachment of photocrosslinkable groups. Therefore, the use of dendrimer with terminal hydroxyl groups and photocrosslinkable groups is rendered obvious by the teachings of either Bi or Sheardown in view of Wallace et al. and Sadekar et al. 
Applicants also argue that the rejections involving Li and Artzi rely on the same combination of references and as Li and Artzi do not remedy these deficiencies, these rejections are deficient for the same reasons.
The arguments relating to Bi et al. or Sheardown et al. in view of Wallace et al. and Sadekar et al. are not deficient for the reasons discussed above. Therefore, Li and Artzi et al. need not remedy the alleged deficiencies and these rejections are maintained for the reasons of record.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8 – 12, 21 and 24 – 28 were rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (J Biomat Sci Polymer Ed, 2015) in view Wallace et al. (US 6,624,245) and Sadekar et al. (Adv Drug Del Rev, 2012). This rejection is MAINTAINED for the reasons set forth herein.
Bi et al. discloses a binary hydrogel system comprised of a synthetic poly(amido amine) (PAMAM) dendrimer and hyaluronic acid (HA) as a natural polymer to form a fast crosslinking hydrogel (whole document, e.g., abstract). Hydrogels predominantly based on natural polymers such as HA have the merits of low toxicity and biodegradability but are difficult to modify to fine tune the chemical structure for a specific use (p 670, ¶ 2). Synthetic polymer based hydrogels can be chemically modified but suffer from an inert cellular environment that prohibits active cell binding (p 670, ¶ 2). The combined system combines the advantages of these two systems using PAMAM that has been extensively studied for applications such as drug delivery due to the water solubility, non-immunogenic, uniform structures and ample available active functional groups for chemical modification (p 670, ¶ 3). Multiple vinyl sulfone groups are attached to the PAMAM dendrimer to act as crosslinking agents to crosslink with thiolated HA (HS-HA; p 670, ¶ 4). A G5 PAMAM dendrimer was used (p 671, ¶ 2). The HA components provide the hydrogel with permissiveness that allows for cell migration while the degree of crosslink is controlled by the number of vinyl sulfone groups on the PAMAM dendrimer (p 674, ¶ 1). 
The presence of photocrosslinkable functional groups on a PAMAM dendrimer with hydroxyl terminal groups and HA are not disclosed.
Wallace et al. discloses admixing a biocompatible crosslinking component A with 2 or more sulfhydryl groups and a biocompatible crosslinking component B with 2 or more sulfhydryl-reactive groups that are capable of covalent reaction upon admixture of the components under effective conditions to crosslink in less than 1 minute (whole document, e.g., abstract). The crosslinking compositions can be used as tissue sealants and adhesives by applying both components to the damaged tissue (col 28, ln 45 – 64) but also for preventing surgical adhesions, coating surface of implants and as drug delivery matrices and for ophthalmic applications (col 1, ln 23 – 29). The crosslinked compositions may also be used for the localised delivery of various drugs and other biologically active agents such as growth factors (col 28, ln 65 onward), which reads on a therapeutic agent. The biologically active agents can be admixed with the crosslinked synthetic polymer composition or incorporated into the mixture by binding these agents to the functional groups of the synthetic polymer (col 29, ln 42 – 46), reading on conjugating the agent to the dendrimer. The core of each reactive component is preferably a hydrophilic polymer and in a preferred embodiment, at least 2 of A and B comprise a molecular core of a hydrophilic polymer (col 17, ln 56 onward). The synthetic polymer may be linear or branched, with minimally to highly branched materials including dendritic materials being disclosed (col 18, ln 65 – col 19, ln 2). Naturally occurring hydrophilic polymers including the glycosaminoglycan hyaluronic acid can also be used (col 19, ln 65). The sulfhydryl and sulfhydryl-reactive components may be bound directly or indirectly to the polymer core (col 13, ln 28 onward). The reaction of unconjugated olefins with sulfhydryl groups involved light or other radiation effective to generate the sulfhydryl radical and does not occur via a nucleophilic substitution (col 2, ln 50 – 54). When the sulfhydryl-reactive component is such that the crosslinking reaction requires light or other radiation and a free radical initiator, the components may be activated with light or other suitable radiation immediately prior to or following administration (col 4, ln 5 – 9). A free radical initiator can be added when the sulfhydryl and sulfhydryl-reactive component are selected to crosslink via free radical mechanism and are preferably carried out in the presence of a photoinitiator (col 23, ln 19 – 67). Preferably, crosslinking via the free radical reaction is carried out with radiation typically in the presence of a photoinitiator that works in conjunction with irradiation that is typically ultraviolet light (col 23, ln 38 – 42). Benzophenone, substituted benzophenones and commercially available photoinitiators of the IRGACURE® family are exemplified, including IRGACURE® 2959 (col 23, ln 42 – 64). IRGACURE® 2959 is 1-[4-(2-Hydroxyethoxy)-phenyl]-2-hydroxy-2-methyl-1-propane-1-one, which is another name for the compound of instant claim 28 (see Ciba® IRGACURE® 2959 product information, accessed April 29, 2022). Typically, such photoinitiators work with ultraviolet light with low intensity UV light being sufficient to induce crosslinking in most cases (col 23, ln 38 – 42; col 27, ln 3 – 9; see also col 25, ln 57 onward). Such a reaction mechanism reads on photo-crosslinkable groups present on both components A and B. For unsaturated sulfhydryl(thiol)-reactive groups that proceed via a free radical mechanism include monounsaturated alkenyl groups such as vinyl groups, maleimido, acrylate, methacrylate groups (col 15, 4 – 18).
Sadekar et al. discloses that full generation PAMAM dendrimers have primary amine groups as the surface groups, and certain generations of PAMAM dendrimers can permeate the epithelial layer of the gut and may have potential as oral drug carriers (p 572, col 2, ¶ 2). A rank order of cytotoxicity of PAMAM dendrimers of hydroxyl-terminated < carboxyl-terminated < amine terminated systems has been observed (p 573, col 2). Carboxyl-(G3.5-COOH and G6.5-COOH) and hydroxyl-(G4.0-OH and G7.0-OH) terminated dendrimers were safely administered intravenously at 50-fold or higher doses than G3.0-NH2 and G5.0-NH2 with a similar trend was observed for orally administered doses of PAMAM, but they were tolerated at higher doses than when administered intravenously (p 575, col 1 and figure 4). The same molecule, such as fluorescein isothiocyanate (FITC) can be conjugated to cationic PAMAM-NH2 (G2.0 and G4.0), neutral PAMAM-OH (G2.0-OH), and anionic PAMAM-COOH (G1.5 and G3.5) dendrimers even though the dendrimer has different functional groups available for reaction (p 580, col 1, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate alternate, photocrosslinkable functional groups such as those disclosed by Wallace et al. onto a PAMAM-OH dendrimer and optionally a photoinitiator to prepare the PAMAM-HA hydrogel as in Bi et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Wallace et al. discloses that various sulfhydryl and sulfhydryl-reactive groups can be used to crosslink different components such as HA and dendrimers. The presence of a photoinitiator, that typically use ultraviolet light, allows for additional control of the crosslinking reaction beyond a reaction that begins to occur as soon as the two components are mixed. Depending on the particular application and the desired kinetics, the person of ordinary skill in the art can select from the crosslinkable groups and photoinitiator that are disclosed by Wallace et al. to prepare a system as in Bi et al. from amongst the groups such as thiol, vinyl, acrylate and methacrylate groups disclosed by Wallace et al. While such reactions typically use ultraviolet light, such light is not explicitly required so visible light can also be used. The person of ordinary skill in the art would routinely select the reactive groups to use and appropriate illumination radiation wavelengths to use with the selected ingredients including a photoinitiator. The use of a hydroxyl terminated PAMAM dendrimer rather than one with amine terminal groups would be reasonably expected to decrease the cytotoxicity of the composition as amine terminated systems had the highest toxicity while hydroxyl-terminated PAMAM dendrimers had the lowest toxicity. The person of ordinary skill in the art would routinely optimize the relative amounts of the dendrimer component and the HA component. When calculated on a mass basis, the presence of multiple drug moieties, for example, would increase the mass of the dendrimer component even if the same molar ratios were used. Bi et al. discloses that the HA components provides the hydrogel with permissiveness that allows for cell migration while the degree of crosslink is controlled by the number of vinyl sulfone groups on the PAMAM dendrimer so variation in the relative amounts of these components will alter the amount of crosslinking and permissiveness for cell migration of the final material. There is no evidence of record as to the criticality of the claimed range.
The recitation of “nanoglue” appears in the preamble of the claim and reflects the intended use of the composition. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here the compositions of the prior art have the ingredients required by the body of the claim and are capable of being used as tissue sealants and adhesives, among other uses and therefore the recitation of “nanoglue” does not patentably distinguish the instant claims.
As to claim 21, it would have also been obvious to provide kit of the ingredients required to prepare the composition and such a kit can contain a unit dosage of the compositions, such as enough of each ingredient to prepared and mixed in a single session. 

Claims 6 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Bi et al., Wallace et al. and Sadekar et al. as applied to claims 1, 2, 4, 5, 8 – 12, 21 and 24 – 28 above, and further in view of Li et al. (US 2003/0232968). This rejection is MAINTAINED for the reasons set forth herein.
Bi et al., Wallace et al. and Sadekar et al. are discussed above.
The dexamethasone as a drug and the presence of dry and liquid components with a syringe is not disclosed.
Li et al. discloses dendritic poly(amino acid) polymer carriers that have heterofunctional groups at the surface for drug or diagnostic agent attachment (whole document, e.g., abstract). The central core can be PAMAM with a 3 – 512 surface primary amino groups (¶ [0012]), which encompasses up to a G7 dendrimer (see also table 1, ¶ [0090]). The dendritic poly(amino acid) can have one or more therapeutic agents or diagnostic agents operatively attached to the poly(amino acid) chain, either to side chains or terminal functional groups  (¶¶ [0019] – [0020], [0108]). Among the drugs that can be included is dexamethasone (¶ [0119]). The compositions can be provided in kits that include the dendritic poly(amino acid) and may also contains means for delivering the formulation such as a syringe (¶ [0195]). Suitably aliquoted materials can be included in either aqueous media or in lyophilized form, and will typically include at least one vial, bottle, syringe or other container means (¶ [0196]). Second, third or other additional components can be provided into which additional components may be separately placed (¶ [0196]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dexamethasone as the drug in the hydrogel disclosed by Bi et al., Wallace et al. and Sadekar et al. and to supply the various components separately in a kit. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the drug to be delivered will depend on the therapeutic use of the composition and dexamethasone can be delivered using dendrimers such as PAMAM as disclosed by Wallace et al. and Li et al. The selection of the drug from disclosed by the prior art that can be delivered using PAMAM is within the skill of the person of ordinary skill in the art. The dendrimer and other components can be provided in dry or liquid state along with administration devices such as a syringe as disclosed by Li et al. 

Claim 23 was rejected under 35 U.S.C. 103 as being unpatentable over Bi et al., Wallace et al., Sadekar et al. and Li et al. as applied to claims 1, 2, 4 - 6, 8 – 12, 21, 22 and 24 – 28 above, and further in view of Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons set forth herein.
Bi et al., Wallace et al., Sadekar et al. and Li et al. are discussed above.
The presence of a dosage unit as in claim 23 is not disclosed.
Artzi et al. discloses biocompatible adhesive materials that comprise a dendrimer and a polymer component that may be tailored for specific tissue types and conditions (whole document, e.g., abstract). A kit can be provided that comprises a first part that includes a polymer component or polymer component solution and a second part that include a dendrimer component or dendrimer component solution and may further include multi-compartment syringe for storing, combining and delivering the two parts to a tissue site (¶ [0071]).  The syringe can contain separate reservoirs for the polymer component and dendrimer component and may also comprise a mixing tip that combines the two solutions as the plunger is depressed (¶ [0074], see also figure 22).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate provide the drug delivering dendrimer and HA composition of Bi et al., Wallace et al., Sadekar et al. and Li et al. in a syringe as disclosed by Artzi et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Artzi et al. discloses that adhesive dendrimer compositions can be delivered using such a syringe and allows for controlled mixing of the two components as the plunger of the syringe is depressed. This will prevent the two components from coming into contact with each other such that no crosslinking will occur until the compositions are mixed as they exit the syringe to exert control over when the crosslinking reaction begins to occur. Any ambient light will not be able to initiate crosslinking when the components of the compositions are kept physically separate from each other.

Claims 1, 2, 4, 5, 8 – 12, 21 and 24 – 28 were rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al. (US 7,674,781) in view of Wallace et al. (US 6,624,245) and Sadekar et al. (Adv Drug Del Rev, 2012). This rejection is MAINTAINED for the reasons set forth herein.
Sheardown et al. discloses hyaluronic acid-retaining biopolymers that exhibit low levels of protein absorption and surface friction (whole document, e.g. abstract). The polymers that can be used are those that are biocompatible and suitable for use with living tissues which will not be toxic or otherwise unsuitable for such use and exemplifies polymers that can be used in contact lens, pacemaker leads and intraocular lens (col 2, ln 60 onward). These materials will be in contact with living tissues both in vitro and in vivo (col 2, ln 62). The HA is incubated with a host polymer in the presence of linking agent under conditions suitable to result in HA uptake by the polymer and incubation for a length of time suitable to result in HA retention within the polymer (col 1, ln 63 – col 2, ln 6). Examples of suitable crosslinking agents include a dendrimer or other multi-functional amine of multi-functional molecule containing appropriate chemical end groups for cross-linking (col 3, ln 20 – 26). Among the disclosed polymers are aldehyde terminated dendrimers such as PAMAM (col 3, ln 37 – 38; see also claims 1 and 11). A facilitating agent required for crosslinking to occur between the HA and cross-linking agent to form the stable HA-retaining polymer can also be present (col 3, ln 58 – col 4, ln 15). The materials may exhibit significantly reduced levels of protein absorption and surface friction, and increased lubricity compared with known polymers (col 4, ln 20 – 23).
The presence of photocrosslinkable groups on the HA and PAMAM are not disclosed.
Wallace et al. and Sadekar et al. discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate alternate functional groups such as those disclosed by Wallace et al. onto a PAMAM-OH dendrimer and optionally a photoinitiator to prepare the HA retaining biopolymer as disclosed by Sheardown et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Wallace et al. discloses that various sulfhydryl and sulfhydryl-reactive groups can be used to crosslink different components such as HA and dendrimers. The presence of a photoinitiator, that typically use ultraviolet light, allows for additional control of the crosslinking reaction beyond a reaction that begins to occur as soon as the two components are mixed. Different surface functional groups on the dendrimer and those selected for crosslinking will result in different products depending on the desired use of the final material that can be crosslinked by the application of light due to the presence of the photocrosslinkable groups on both components of the material.
The recitation of “nanoglue” appears in the preamble of the claim and reflects the intended use of the composition. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here the compositions of the prior art have the ingredients required by the body of the claim and are capable of being used as tissue sealants and adhesives, among other uses and therefore the recitation of “nanoglue” does not patentably distinguish the instant claims.
As to claim 21, it would have also been obvious to provide kit of the ingredients required to prepare the composition and such a kit can contain a unit dosage of the compositions, such as enough of each ingredient to prepared and mixed in a single session.

Claims 6 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al., Wallace et al. and Sadekar et al. as applied to claims 1, 2, 4, 5, 8 – 12, 21 and 24 – 28 above, and further in view of Li et al. (US 2003/0232968). This rejection is MAINTAINED for the reasons set forth herein.
Sheardown et al., Wallace et al. and Sadekar et al. are discussed above.
The presence of dexamethasone or kits as required by claims 22 is not disclosed.
Li et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dexamethasone as the drug in the hydrogel disclosed by Sheardown et al., Wallace et al. and Sadekar et al. and to supply the various components separately in a kit.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the drug to be delivered will depend on the therapeutic use of the composition and dexamethasone can be delivered using dendrimers such as PAMAM as disclosed by Wallace et al. and Li et al. The selection of the drug from disclosed by the prior art that can be delivered using PAMAM is within the skill of the person of ordinary skill in the art. The dendrimer and other components can be provided in dry or liquid state along with administration devices such as a syringe as disclosed by Li et al. 

Claim 23 was rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al., Wallace et al. Sadekar et al. and Li et al. as applied to claims 1, 2, 4 - 6, 8 – 12, 21, 22 and 24 – 28 above, and further in view of Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons set forth herein.
Sheardown et al., Wallace et al. Sadekar et al. and Li et al. are discussed above.
The presence of a dosage unit as in claim 23 is not disclosed.
Artzi et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate provide the drug delivering dendrimer and HA composition of Sheardown et al., Wallace et al., Sadekar et al. and Li et al. in a syringe as disclosed by Artzi et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Artzi et al. discloses that adhesive dendrimer compositions can be delivered using such a syringe and allows for controlled mixing of the two components as the plunger of the syringe is depressed. This will prevent the two components from coming into contact with each other such that no crosslinking will occur until the compositions are mixed as they exit the syringe to exert control over when the crosslinking reaction begins to occur. Any ambient light will not be able to initiate crosslinking when the components of the compositions are kept physically separate from each other.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 15/441,901 has been abandoned since the mailing of the previous Office Action. Therefore, the provisional nonstatutory double patenting rejection over this application has been withdrawn.

Applicants acknowledge the double patenting rejections but request deferral until the claims of the instant application have been more fully determined and if still appropriate, the submission of terminal disclaimers will be considered.
These nonstatutory double patenting rejections are maintained for the reasons set forth below. Note that Applicant' s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 9,526,794 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent 9,526,794 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 9,526,794.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 9,526,794 and no Terminal Disclaimer has been filed, the rejection is maintained for the reasons set forth below. 

Claims 1, 2, 4 – 6, 8 – 12 and 21 – 28 were rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 11 of U.S. Patent No. 9,526,794 in view of Wallace et al. (US 6,624,245), and optionally Li et al. (US 2003/0232968) and Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’794 recite a PAMAM dendrimer whose surface has been modified with amino acids that comprise at least one of the functional groups required of instant claim 1, that then comprises a crosslinkable polymer, that can be for example, PEG (see claims 8 – 10). The crosslinkable polymer is then crosslinked to form the hydrogel nanoparticle. PAMAM-OH dendrimers were used for amino acid conjugation (e.g., col 13, ln 60 onward and col 15, ln 53 onward) and amino acid such as serine and threonine would also result in the presence of hydroxy terminal groups on the surface. In addition, a drug such as non-steroidal anti-inflammatory agent or imaging agent is also attached to the dendrimers (see claim 7 and 11). The particle can be formulated for administration to various routes such as topical or intravitreal (see claim 5).
That the crosslinkable groups are photo-crosslinkable as required by the instant claims or kits as required by claims 22 and 23 are not disclosed.
Wallace et al., Li et al. and Artzi et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a photocrosslinkable functional groups to prepare a construct as in US’794. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such groups can be used to control when crosslinking is initiated and is suitable for use with PAMAM dendrimers as disclosed by Wallace et al. Wallace et al. renders obvious the inclusion of a photoinitiator such as that of instant claim 28 as the selection of the reactive groups to use and appropriate illumination radiation wavelengths to use with the selected ingredients including a photoinitiator would have been obvious to one of ordinary skill in the art. As to how the formulation is packaged, Li et al. and Artzi et al. discloses that various components can be provide in separate containers in either the try or liquid state and that various applicators can be used to provide and the use the dendrimer containing composition. Based on their knowledge and the disclosure of the applied prior, the person of ordinary skill in the art can select the appropriate manner in which to provide the portions of the compositions.

Claims 1, 2, 4 – 6, 8 – 12 and 21 – 28 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 37 and 39 - 58 of copending Application No. 15/288,877 in view of Wallace et al. (US 6,624,245) and optionally Li et al. (US 2003/0232968) and Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’877 require a PAMAM dendrimer with amine, carboxylic acid or hydroxyl groups from amino acids on the surface that can be used to conjugate functional moieties such as polymers, drugs, imaging agents or targeting moieties (claim 37). Exemplary drugs are recited in claims 47 and 48 and excipients suitable for administration via routes such as intravitreal administration (claim 50). 
That the crosslinkable groups are photo-crosslinkable as required by the instant claims, a drug as in instant claim 6 or kits as required by claims 22 and 23 are not disclosed.
Wallace et al., Li et al. and Artzi et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a photocrosslinkable functional groups to prepare a construct as in US’877.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such groups can be used to control when crosslinking is initiated and is suitable for use with PAMAM dendrimers as disclosed by Wallace et al. Wallace et al. renders obvious the inclusion of a photoinitiator such as that of instant claim 28 as the selection of the reactive groups to use and appropriate illumination radiation wavelengths to use with the selected ingredients including a photoinitiator would have been obvious to one of ordinary skill in the art. As to how the formulation is packaged, Li et al. and Artzi et al. discloses that various components can be provide in separate containers in either the try or liquid state and that various applicators can be used to provide and the use the dendrimer containing composition. Based on their knowledge and the disclosure of the applied prior, the person of ordinary skill in the art can select the appropriate manner in which to provide the portions of the compositions. Similarly, the specific drug that is provided along with the dendrimer would be selected from those that are disclosed in the applied prior art and the exemplary agents claimed in US’877.
 	This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4 – 6, 8 – 12 and 21 – 28 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of copending Application No. 16/528,310 in view of Wallace et al. (US 6,624,245), and optionally Li et al. (US 2003/0232968) and Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons of record set forth herein. 
The claims of US’310 recite a hydroxyl-terminated PAMAM dendrimer covalently linked to at least one therapeutic, prophylactic or detectable agent in an amount effects to label or treat ann inflammatory and/or angiogenic disease in the eye (claim 1). Exemplary therapeutic agents include methyl prednisone and dexamethasone (claim 3). The dendrimers can be included in micro- or nano-capsules or nanoparticles (claim 5). 
That the crosslinkable groups are photo-crosslinkable as required by the instant claims, a drug as in instant claim 6 or kits as required by claims 22 and 23 are not disclosed.
Wallace et al., Li et al. and Artzi et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a photocrosslinkable functional groups to prepare a construct as in US’310 with the dendrimer encapsulated in a matrix of a second polymer material.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such groups can be used to control when crosslinking is initiated and is suitable for use with PAMAM dendrimers as disclosed by Wallace et al. Wallace et al. renders obvious the inclusion of a photoinitiator such as that of instant claim 28 as the selection of the reactive groups to use and appropriate illumination radiation wavelengths to use with the selected ingredients including a photoinitiator would have been obvious to one of ordinary skill in the art. As to how the formulation is packaged, Li et al. and Artzi et al. discloses that various components can be provide in separate containers in either the try or liquid state and that various applicators can be used to provide and the use the dendrimer containing composition. Based on their knowledge and the disclosure of the applied prior, the person of ordinary skill in the art can select the appropriate manner in which to provide the portions of the compositions. Similarly, the specific drug that is provided along with the dendrimer would be selected from those that are disclosed in the applied prior art and the exemplary agents claimed in US’310.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618